Title: To Thomas Jefferson from Henry Knox, 9 September 1793
From: Knox, Henry
To: Jefferson, Thomas



Sir
War Department September 9th. 1793

Will you be so good as to inform the British Minister that the privateers Petit Democrate and Caramagnole sent into New London as a 
 
prize the Brig Nancy of Jamaica, That the Governor of Connecticut having possess’d himself of the said Brig by a party of Militia was ready to deliver her up to her Master or Owner at the time of her capture, but that no such persons have appear’d, and that in this case the Governor will deliver her to the Owner or the Minister. I have the honour to be with great Respect Sir Your Humble Servant

H. Knox Secy of War

